PER CURIAM.
Ordered motion of appellee to dismiss appeal, filed December 13, 1945, for failure of appellant to file transcript of record, docket cause and prosecute appeal, presented by Mr. Robert B. McMillan, Assistant United States Attorney, counsel for appellee— there being no appearance in open court on behalf of appellant and no objection filed to the motion — and submitted to the Court for consideration and decision. Upon consideration thereof, further ordered motion to dismiss granted, that a judgment be filed and entered accordingly, and that the mandate of this court in this cause issue forthwith.